May 27, 2005


Mr. Boe W. Martin
Bell Nunally & Martin LLP
3232 McKinney Avenue, Suite 1400
Dallas, TX 75204-2429

Ms. Samara L. Kline
Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, TX 75201-2980

Mr. Craig Howard Averch
White & Case LLP
633 West 5th Street, Suite 1900
Los Angeles, CA 90071

Mr. Richard Frankel
Hackerman Frankel
1122 Bissonnet
Houston, TX 77005

Mr. William Powers Jr.
The University of Texas School of Law
727 East Dean Keeton Street
Austin, TX 78705

Mr.  Barry  Sher
Fried, Frank, Harris, Shriver, & Jacobson
One New York Plaza
New York, NY 10004


Mr. James A. Ellis Jr.
Carrington Coleman Sloman & Blumenthal, L.L.P.
200 Crescent Court, Suite 1500
Dallas, TX 75201

Mr. Jeffry Joe Cotner
1100 Louisiana St Ste 5300
Houston, TX 77002-5220


Mr. Michael P. Lynn
Lynn Tillotson & Pinker, LLP
750 North St. Paul Street,  Suite 1400
Dallas, TX 75201

Mr. Stephen A. Goodwin
Carrington Coleman Sloman & Blumenthal
200 Crescent Ct Ste 1500
Dallas, TX 75201-7839

Ms. Kathy D. Patrick
Gibbs & Bruns, L.L.P.
1100 Louisiana, Suite 5300
Houston, TX 77002

Mr. Bruce W. Akerly
Bell, Nunnally & Martin, L.L.P.
3232 McKinney Avenue
Dallas, TX 75204-2429

Ms. Sherri Turner Alexander
Bell Nunnally & Martin LLP
1400 One McKinney Plaza
3232 McKinney Avenue
Dallas, TX 75204-2429

Mr. Patrick J. Neligan Jr.
Neligan Tarpley Andrews & Foley, L.L.P.
1700 Pacific Avenue, Suite 2600
Dallas, TX 75201



Mr. Roger Townsend
Alexander Dubose Jones & Townsend LLP
1844 Harvard Street
Houston, TX 77008-4342

Ms. Jennifer R. Tillison
Alexander Dubose Jones & Townsend LLP
1844  Harvard Street
Houston, TX 77008-4342

Mr.  John  Dellaportas
Fried, Frank, Harris, Shriver, & Jacobson
One New York Plaza
New York, NY 10004


Mr. Jeffrey C. Kubin
Gibbs & Bruns, LLP
1100 Louisiana, Suite 5300
Houston, TX 77002

Mr. Marvin S. Sloman
Carrington Coleman Sloman & Blumenthal
200 Crescent Court, Suite 1500
Dallas, TX 75201

Mr. Russell James DePalma
Lynn Tillotson & Pinker, LLP
750 N. St. Paul Street, Suite 1400
Dallas, TX 75201

Mr. William D. Sims Jr.
Vinson & Elkins
2001 Ross Avenue, Suite 3700
Dallas, TX 75201-2975

RE:   Case Number:  03-0784
      Court of Appeals Number:  05-99-00826-CV
      Trial Court Number:  95-10670-H

Style:      PETER C. BROWNING, ET AL.
      v.
      JEFF P. PROSTOK, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  New NGC's motion to  strike  tab  B
in support of respondents' brief on the merits is denied.  (Justice  O'Neill
not sitting)


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz      |
|   |Ms. Dawn Ryan      |
|   |Budner             |
|   |Mr. Kirk Dailey    |
|   |Dreyer             |
|   |Mr. Jim Hamlin     |